Exhibit 10.21

MAGUIRE PROPERTIES, INC.

333 S. GRAND AVENUE, SUITE 400

LOS ANGELES, CALIFORNIA 90071

January 1, 2006

Mr. Peter K. Johnston

[address]

 

  RE: EMPLOYMENT AGREEMENT

Dear Peter:

Maguire Properties, Inc. (the “REIT”) and Maguire Properties, L.P. (the
“Operating Partnership” and together with the REIT, the “Company”) are pleased
to offer you the position of Senor Vice President, Major Lease Transactions of
the REIT and the Operating Partnership on the terms set forth below, effective
as of January 1, 2006 (the “Effective Date”).

1. POSITION, DUTIES AND RESPONSIBILITIES. As of the Effective Date, you will
initially be employed as Senior Vice President, Major Lease Transactions of the
Company, and within thirty (30) days of the execution and delivery of this
letter agreement between the parties your title will automatically change to
Senior Vice President, Leasing of the Company, and the Company will advise the
other leasing executives of your position, including for reporting purposes. In
the capacity of Senior Vice President, Leasing , you will have such duties and
responsibilities as are normally associated with such position, including
completion of leases in Company projects to the maximum extent possible
consistent with the leasing underwriting assumptions of the Company. Your duties
may be changed from time to time by the Company, consistent with your position.
You will report to the Chief Executive Officer of the Company, as applicable,
and will work at our principal offices located in downtown Los Angeles (or such
other location in the Los Angeles area, including Santa Monica, as the Company
may utilize as its principal offices), except for travel to other locations as
may be necessary to fulfill your responsibilities. At the Company’s request, you
will serve the Company and/or its subsidiaries and affiliates in other offices
and capacities in addition to the foregoing. In the event that you serve in any
one or more of such additional capacities, your compensation will not be
increased beyond that specified in this letter agreement. In addition, in the
event your service in one or more of such additional capacities is terminated,
your compensation, as specified in this letter agreement, will not be diminished
or reduced in any manner as a result of such termination for so long as you
otherwise remain employed under the terms of this letter agreement.

2. BASE COMPENSATION. During your employment with the Company, the Company will
pay you a base salary of $300,000 per year, less payroll deductions and all
required withholdings, payable in accordance with the Company’s normal payroll
practices and



--------------------------------------------------------------------------------

prorated for any partial month of employment. Your base salary may be subject to
increase pursuant to the Company’s policies as in effect from time to time.

3. ANNUAL BONUS. During your employment with the Company, in addition to the
base salary set forth above, you will be eligible to participate in the
Company’s incentive bonus plan for annual bonus purposes applicable to similarly
situated Senior Vice Presidents of the Company. The amount of your annual bonus
will be based on the attainment of Company performance criteria established and
evaluated by the Company in accordance with the terms of such bonus plan as in
effect from time to time, provided that, subject to the terms of such bonus
plan, your target annual bonus will be $100,000, but the actual bonus shall
range from $0 to $200,000. Notwithstanding the treatment of other similarly
situated Senior Vice Presidents under the incentive bonus plan, the
determination of your annual bonus shall be based strictly on the component of
the bonus plan relating to the Company’s attainment of objective financial
criteria established in accordance with the terms and condition of such bonus
plan, without regard to your personal performance of the component of the bonus
plan relating to individual performance.

4. LEASING BONUS. In addition to the annual bonus, the Company shall pay you a
bonus (the “Leasing Bonus”) equal to $0.75 per square foot of rentable area
leased during the term of your employment (regardless of whether such leases
resulted from your efforts) pursuant to leases for space in the portfolio of
assets owned by the Company as of January 1, 2006 as summarized on Exhibit “A”
hereto. The amount of the Leasing Bonus shall be reviewed each year and reset by
mutual agreement as the portfolio of Company assets and inventory of available
space for leasing change (the prior year’s amount shall continue unless and
until reset by mutual agreement). Any Leasing Bonus due you will be paid within
thirty (30) days after the end of the calendar quarter(s) in or after which the
applicable lease(s) have been executed. A lease will be deemed to have been
“executed” in a given calendar quarter if the tenant executes and delivers to
landlord or landlord’s counsel the fully-negotiated lease in such calendar
quarter and landlord executes and delivers such lease to the tenant or its agent
at any time, provided, however, that if landlord decides in good faith not to
execute such lease, such lease shall no longer be considered for purposes of
calculating bonus eligibility. Notwithstanding the foregoing of the actual
Leasing Bonus paid to you, the parties agree that no later than each April 30th
during the term of your employment, there shall be a reconciliation of eligible
leases to take into account any lease which had previously met the foregoing
“executed” conditions, but which tenant subsequently terminated prior to the
commencement date thereunder by tenant’s exercise of a termination right
explicitly set forth in the lease, provided that no adjustment shall be made
during such reconciliation for terminations which results from a mutual
agreement or renegotiation of landlord and tenant under a given lease, nor shall
the reconciliation apply to any tenant termination rights which may exist after
the lease commencement date. Amounts paid you, but subsequently identified
through the reconciliation as overpayment, shall automatically be credited
against subsequent Leasing Bonus otherwise payable you in the order due. For
purposes hereof, executed leases shall include renewal or extension existing
leases and expansion of existing leases. A Leasing Bonus will be due for leases
approved and executed by landlord even if “pro forma rents” are not achieved.

 

2



--------------------------------------------------------------------------------

5. BENEFITS AND VACATION. During your employment with the Company, you will be
eligible for standard benefits, such as savings and retirement plans (i.e.
401k), medical insurance, sick leave, vacations and holidays to the extent
applicable generally to other similarly situated executives of the Company. You
will not participate in the Company’s equity plan or other long term incentive
programs.

6. COMPENSATION GROSS-UP. The amount of compensation payable to you pursuant to
Sections 2, 3, 4 and 5 above will be “grossed up” as necessary (on an after-tax
basis) to compensate for any additional social security withholding taxes due as
a result of your shared employment by the Operating Partnership, the REIT and,
if applicable, any subsidiary and/or affiliate thereof.

7. CONFIDENTIAL AND PROPRIETARY INFORMATION. As a condition of your employment
with the Company, you agree that during the term of such employment and any time
thereafter, you will not directly or indirectly disclose or appropriate to your
own use, or the use of any third party, any trade secret or confidential
information concerning the REIT, the Operating Partnership, Maguire Properties
Services, Inc., a Maryland corporation, their respective subsidiaries or
affiliates (collectively, the “Maguire Group”) or their business, whether or not
developed by you, except as it is required in connection with your services
rendered for the Company. You further agree that, upon termination of your
employment, you will not receive or remove from the files or offices of the
Maguire Group any originals or copies of documents or other material maintained
in the ordinary course of business of the Maguire Group, and that you will
return any such documents or materials otherwise in your possession. You further
agree that, upon termination of your employment, you will maintain in strict
confidence the projects in which any member of the Maguire Group is involved or
contemplating.

8. NON-SOLICITATION. You further agree that during the term of such employment
and for one year after your employment is terminated, you will not directly or
indirectly solicit, induce, or encourage any employee, consultant, agent,
customer, vendor, or other parties doing business with any member of the Maguire
Group to terminate their employment, agency, or other relationship with the
Maguire Group or such member or to render services for or transfer their
business from the Maguire Group or such member and you will not initiate
discussion with any such person for any such purpose or authorize or knowingly
cooperate with the taking of any such actions by any other individual or entity.

9. AT-WILL EMPLOYMENT. Your employment with the Company is “at-will,” and either
you or the Company may terminate your employment for any reason whatsoever (or
for no reason) by giving 30 days prior written notice of such termination to the
other party. This at-will employment relationship cannot be changed except in a
writing signed by you and an authorized representative of the Company.

10. NON-CAUSE TERMINATION. Should the Company terminate your employment without
“cause” (as defined below), then, in addition to any other amounts payable to
you through the date of termination of your employment or pursuant to Section 4
of this letter agreement, the Company will pay you, as follows:

 

3



--------------------------------------------------------------------------------

(a) if the termination occurs during the 2006 calendar year, a lump-sum cash
severance payment equal to $1,000,000;

(b) if the termination occurs during the 2007 calendar year, a lump-sum cash
severance payment equal to $1,000,0000;

(c) if the termination occurs any time thereafter (i.e. January 1, 2008 or
later), a lump-sum cash severance payment equal to the sum of (x) 100% of your
then current annual base salary, plus (y) an amount equal to the average annual
Leasing Bonus paid to you pursuant to Section 4 of this agreement for the
calendar years of your employment prior to the calendar year of your
termination;

provided, however, that in no event shall you your estate or beneficiaries be
entitled to any payments under this letter agreement upon any termination of
your employment by reason of your total and permanent disability or your death.
The existence of “cause” for termination by the Company shall be limited to the
following: (a) failure by you to effectively perform your duties hereunder after
being advised of such failure and not correcting your performance within thirty
(30) days of receipt of such notice; (b) your conviction of a felony or any
crime involving moral turpitude; (c) fraud, misrepresentation, or breach of
trust by you in the course of your employment which materially and adversely
affects any member of the Maguire Group or any assets of the Maguire Group; or
(d) a breach of any material provision of this letter agreement. Your right to
receive the severance payments set forth herein is conditioned on and subject to
your execution and non-revocation of a general release of claims against the
Maguire Group, in a form reasonably acceptable to the Company.

11. COMPANY RULES AND REGULATIONS. As an employee of the Company, you agree to
abide by Company rules and regulations as set forth in the Company’s Employee
Handbook or as otherwise promulgated.

12. PAYMENT OF FINANCIAL OBLIGATIONS. The payment or provision to you by the
Company of any remuneration, benefits or other financial obligations pursuant to
this letter agreement will be allocated to the Operating Partnership, the REIT
and, if applicable, any subsidiary and /or affiliate thereof in accordance with
the Employee Sharing and Expense Allocation Agreement, by and between the REIT,
the Operating Partnership, and Maguire Properties Services, Inc., as in effect
form time to time.

13. WITHHOLDING. The Company may withhold from any amounts payable under this
Letter agreement such Federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

14. ENTIRE AGREEMENT. As of the Effective Date, this letter agreement and the
employment terms set forth herein comprise the final, complete and exclusive
agreement between you and the Company with respect to the subject matter hereof
and replace and supersede any and all other agreements, offers or promises,
whether oral or written, made to you by any member of the Maguire Group,
including without limitation, that certain Consulting Agreement for Leasing
Management, dated April 15, 2005, between the Operating Partnership

 

4



--------------------------------------------------------------------------------

and Dillon Johnston & Associates, LLC (the “Consulting Agreement”), which
agreement shall be deemed terminated effective as of the Effective Date,
provided, that notwithstanding terms of that agreement to contrary (if any),
Dillon Johnston & Associates, LLC shall remain entitled to receive the “Leasing
Bonus” payable under Section 4.2 of the Consulting Agreement for lease(s)
“executed” during the period commencing as of the Effective Date and terminating
as of March 31, 2006, provided, further, that no Leasing Bonus shall be payable
under this letter agreement for any such leases(s) and no other bonus or other
compensation shall be considered earned or payable to you or Dillon Johnston &
Associates, LLC under the Consulting Agreement. Without limiting the foregoing,
you agree that any such agreement, offer or promise between you and any member
of the Maguire Group (or any representative thereof) is hereby terminated and
will be of no further force or effect, and you acknowledge and agree that upon
your execution of this letter agreement, you will have no right or interest in
or with respect to any such agreement, offer or promise except as expressly set
forth in the preceding sentence.

15. NO VIOLATION. You hereby represent and warrant to the Company that neither
your execution of this letter agreement nor your employment by the Company will
violate or result in a breach of any employment, severance, confidentiality or
similar agreement between you and any other employer or person.

16. PROOF OF RIGHT TO WORK. As required by law, this offer of employment is
subject to satisfactory proof of your right to work in the United States.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this letter agreement in the space provided below
or your signature and returning it to Mark Lammas. Please retain one
fully-executed original for your files.

Sincerely,

Maguire Properties, Inc.

a Maryland corporation

By: /s/ Mark Lammas

Name: Mark Lammas

Title: SVP

Maguire Properties, L.P.,

a Maryland limited partnership

By: Maguire Properties, Inc.

Its: General Partner

By: /s/ Mark Lammas

Name: Mark Lammas

Title: SVP

Accepted and Agreed,

this 8th day of February, 2006.

By: /s/ Peter K. Johnston

Peter K. Johnston

 

6